

117 S69 IS: Conservation Funding Protection Act
U.S. Senate
2021-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 69IN THE SENATE OF THE UNITED STATESJanuary 27, 2021Mr. Kennedy (for himself, Mrs. Hyde-Smith, Mr. Cassidy, Mr. Cruz, Mr. Daines, Mr. Cornyn, Mr. Wicker, and Ms. Lummis) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Outer Continental Shelf Lands Act to require annual lease sales in the Gulf of Mexico region of the outer Continental Shelf, and for other purposes.1.Short titleThis Act may be cited as the Conservation Funding Protection Act.2.Annual lease sales in Gulf of Mexico regionSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding at the end the following:(i)Annual lease sales in Gulf of Mexico Region(1)DefinitionsIn this subsection:(A)Central Gulf of Mexico Planning AreaThe term Central Gulf of Mexico Planning Area has the meaning given the term Central Planning Area in section 102 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432).(B)Western Gulf of Mexico Planning AreaThe term Western Gulf of Mexico Planning Area means the Western Gulf of Mexico Planning Area of the outer Continental Shelf, as designated in the document entitled Draft Proposed Program Outer Continental Shelf Oil and Gas Leasing Program 2007–2012 and dated February 2006.(2)Annual lease salesNotwithstanding any other provision of law, beginning in fiscal year 2022, the Secretary shall hold a minimum of 2 region-wide lease sales annually in the Gulf of Mexico pursuant to this Act, each of which shall include areas in—(A)the Central Gulf of Mexico Planning Area; and (B)the Western Gulf of Mexico Planning Area.(3)Requirements(A)In generalIn carrying out the lease sales under paragraph (2), the Secretary shall issue leases to the highest responsible qualified bidder or bidders. (B)Areas included in lease salesIn carrying out the lease sales under paragraph (2), the Secretary shall include in each lease sale all unleased areas that are not subject to restrictions as of the date of the lease sale.(4)Environmental review(A)In generalWith respect to each lease sale required under paragraph (2), the Secretary shall conduct any environmental reviews required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(B)Deadline(i)Individual reviewIf the Secretary conducts environmental reviews with respect to a lease sale under subparagraph (A) for each individual lease included in the lease sale, the Secretary shall complete all environmental reviews for the lease sale, including by issuing a finding of no significant impact or a record of decision, if applicable, in less than 365 calendar days.(ii)Programmatic reviewIf the Secretary conducts a programmatic environmental review with respect to a lease sale under subparagraph (A) for all leases under the lease sale, the Secretary shall complete the programmatic environmental review, including by issuing a finding of no significant impact or a record of decision, if applicable, in less than 180 calendar days.(j)Permitting(1)In generalPursuant to sovereign contracting rights and obligations, the Secretary shall review and grant or deny in accordance with paragraph (2) any application for a permit or other approval for offshore oil and natural gas exploration, development, and production activities under a lease issued pursuant to this Act by not later than the earlier of—(A)75 calendar days after the date on which the application is received by the Bureau of Ocean Energy Management or the Bureau of Safety and Environmental Enforcement; or(B)any other applicable deadline required by law.(2)Approval or denial(A)In generalAbsent clear grounds for denial of an application for a permit or other approval described in paragraph (1), the Secretary shall grant the permit or approval.(B)RequirementIf the Secretary denies an application for a permit or other approval under subparagraph (A), the Secretary shall provide to the applicant written notice explaining the grounds for the denial..